                 Case 19-15936-LMI        Doc 71     Filed 02/11/20      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                               MIAMI-DADE DIVISION

In re:

A1-PRIVATE CARE CORP.,
                                                               Case No. 19-15936-LMI
                                                                Chapter 11
                Debtor              /

                MOTION TO WITHDRAW AS COUNSEL FOR DEBTOR
         AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT THEREOF


          COMES NOW Elias Leonard Dsouza, Esq., and Dsouza Law Group, PA, and DCS Law

 Group, P.A., as Counsel for Debtor A1-PRIVATE CARE CORP, and files this motion to

 withdraw as counsel for Debtor, and states as follow:

          1.   Irreconcilable differences have risen by and between the undersigned counsel and

 the Debtor, such that it is not possible for the undersigned counsel to effectively represent the

 Debtors in this proceeding. There are no assets in this estate to be administered and the Debtor

 will not be prejudiced.

          2.   Undersign counsel respectfully requests this Honorable Court to appoint another

 counsel or refer Debtor to the pro bono resources that may be available within the Bankruptcy

 Bar of this District.

                                   MEMORANDUM OF LAW

          3.   Pursuant to Rule 4-1 - 16(b) of the Rules Regulating the Florida Bar, a lawyer may

 withdraw from representing a client when “(1) withdrawal can be accomplished without

 material adverse effect on the interests of the client; (2) the client insists upon taking action that

 the lawyer considers repugnant, imprudent, or with which the lawyer has a fundamental
              Case 19-15936-LMI          Doc 71   Filed 02/11/20     Page 2 of 3




disagreement.. [and] (5) other good cause for withdrawal exists.”

       WHEREFORE, Elias Leonard Dsouza, Esq., and Dsouza Law Group, P.A. and DCS

Law Group, P.A., respectfully requests this Honorable Court that an Order be entered herein

allowing undersigned Counsel to withdraw as counsel for the Debtor, and for any other relief

that this Court deems just and proper.

       Respectfully submitted on this 11th day of February, 2020.


                                             D&S LAW GROUP, P.A.
                                             8751 W. Broward Blvd
                                             Suite 301
                                             Plantation, Florida 33324
                                             (954) 358-5911 (Telephone)
                                             (954) 357-2267 (Facsimile)
                                             www.DsouzaLegal.com
                                             Email: Dtdlaw@aol.com

                                           By:: /s/ Elias Leonard Dsouza
                                             Elias Leonard Dsouza, Esq.
                                             Florida Bar No. 399477

                                CERTIFICATE OF SERVICE

        I hereby certify that I have served a true and correct copy of the Motion to Withdraw as
Counsel for Debtor on: A1-PRIVATE CARE CORP., c/o Martha Hernandez at 16041 SW 284
Street, Homestead, FL 33033, and all other parties registered on ECF via ECF only, and all
other parties on the attached list, on the 11th day of February, 2020.

                                             D&S LAW GROUP, P.A.
                                             111 N. Pine Island Road
                                             Suite 205
                                             Plantation, Florida 33324
                                             (954) 358-5911 (Telephone)
                                             (954) 357-2267 (Facsimile)
                                             www.DsouzaLegal.com
                                             Email: Dtdlaw@aol.com

                                           By:: /s/ Elias Leonard Dsouza
                                             Elias Leonard Dsouza, Esq.
                                             Florida Bar No. 399477
                                  Case 19-15936-LMI             Doc 71          Filed 02/11/20      Page 3 of 3
Label Matrix for local noticing                      A1-Private Care Corp                                 Sunwood, Inc.
113C-1                                               16041 SW 284 St                                      P.O. Box 714
Case 19-15936-LMI                                    Homestead, FL 33033-1142                             Pompano Beach, FL 33061-0714
Southern District of Florida
Miami
Wed May 29 08:50:53 EDT 2019
Cary Alan Lubetsky, Esq.                             Florida Department Of Revenue                        Internal Revenue Service
800 Brickell Ave Ste 1501                            3301 N. University Dr # 200                          PO Box 7346
Miami, FL 33131-3040                                 Coral Springs Service Center                         Philadelphia, PA 19101-7346
                                                     Coral Springs, FL 33065-4149


Nationstar Mortgage                                  Office of the US Trustee                             Sunwood Inc.
PO Box 650783                                        51 S.W. 1st Ave.                                     1603 W Terra Mar Dr
Dallas, TX 75265-0783                                Suite 1204                                           Pompano Beach, FL 33062-6817
                                                     Miami, FL 33130-1614


Elias Leonard Dsouza
8751 W. Broward Blvd # 301
Plantation, FL 33324-2632




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             End of Label Matrix
                                                     Mailable recipients     9
                                                     Bypassed recipients     1
                                                     Total                  10
